DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2014/0264140).
Regarding claims 1-2, 7-11 and 19-21
Gong teaches a geopolymer composite comprising ground granulated blast furnace slag, Class C fly ash, Class F fly ash (i.e. reactive aluminosilicates), metakaolin, and at least one alkali silicate activator (paragraph 0051).
Gong further teaches that one or more retarders may be used (paragraph 0052).
Gong teaches that the retarder may be mixed with the alkaline activator solution prior to adding to the composite binder (paragraph 0091), making the limitation of adding the retarder to the reactive aluminosilicate no sooner than the alkali silicate activator obvious. However, these are product-by-process limitations, which do not add to the patentability of a composition claim unless it can be shown that the process used will result in a materially different product.
With respect to the limitation on the retarder co-precipitating the silicate in the activator solution, it is noted that the reference uses the same materials, and if the silicate co-precipitates in the instant invention, then it would also be expected to do the same in the reference.
Gond teaches an embodiment specifically using barium chloride (paragraph 0091). Whereas, barium chloride is seen to read on barium chloride anhydrous or barium chloride dihydrate. Further, it is noted that these soluble salts will all form the same species when dissolved in solution, and as such are equivalent/identical compounds when used, the only difference being the weight of material needed to achieve the same effect.
Gong teaches that the set retarder may be used in an amount of less than 5 wt %, or between 0.1 to 2 wt % (paragraph 0097). As the amount of retarder between the reference and the instant invention overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 3
Gong teaches that in one embodiment  that class F fly ash has a CaO content of 8 % or less (paragraph 0067).
Regarding claim 4
Gong teaches that the class F fly ash has an amorphous aluminosilicate phase of at least 75 wt % (paragraph 0067).
Regarding claim 5
Gong teaches that the fly ash can have a particle diameter of 60 microns or less (paragraph 0067).
Regarding claim 6
Gong teaches that the fly ash can have a loss on ignition of up to 12 wt % (paragraph 0067), which overlaps with the claimed amount. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 12
Gong teaches that the alkaline activator is a solution of a metal hydroxide and a metal silicate, where the metal can be sodium, potassium or both (paragraph 0076).
Regarding claim 17
Gong teaches the addition of one or more aggregates to form a concrete (paragraph 0007).
Regarding claim 18
Gong teaches that an ultrafine or submicron filler such as silica fume may be added (paragraph 0059).
Regarding claims 22-24
Gong teaches that both set retarders and set accelerators may be used to regulate the set times for optimal performance (paragraph 0056). Therefore, it would have been within the level of the skilled artisan to adjust the use of retarders and accelerators to control the set times to within the claimed times.
Response to Arguments
	Applicants submit a declaration in an attempt to overcome the obvious rejections.
	Applicants argue that the retarders preferred in Gong does not form co-precipitates. This is not persuasive as no evidence other than opinion has been given, and applicants have not argued why the same materials would co-precipitate in the instant invention, but not in the reference. Further, the reference of Gong explicitly teaches an embodiment using barium chloride as the retarder (paragraph 0091), 0one of the claimed retarders. Further still, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Applicants argue that while Gong discloses dissolving metal salt retarders in alkaline activator, this was not a widely accept method of using a retarder before the instant invention. This is not persuasive as Gong is good for what it teaches even if it was not a widely accepted method, and explicitly teaches the use of barium salts as claimed.
Applicants argue that due to the density of the material of Gong. While this may be true, the density is not claimed, and the skilled artisan would understand that using lightweight aggregates will result in a lighter, but often weaker, material.
The remaining arguments in the declaration have been fully considered for the same reasons given above. It is also noted that the declaration consists of mostly opinion evidence, and/or misinterpretation of the prior art reference.


Applicants argue against the prior art rejections.
Applicants argue that the concrete of Gon is of a different density. This is not persuasive and it is noted that the density is not claimed. Further, the reference of Gong teaches an embodiment using the claimed retarder, i.e. barium chloride, as such there is no requirement to have motivation to apply the same retarder, as the reference explicitly teaches it. Further still, the retarding affect is based on the chemistry of the cement and the retarder, not the density of the aggregate used.
Applicants argue that barium salts show better retarding activity. While this may be true it is not persuasive as Gong explicitly teaches the use of barium chloride.
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734